               Case 2:17-cv-01297-MJP Document 512 Filed 05/14/20 Page 1 of 6



 1                                                            The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                          Case No. 2:17-cv-01297-MJP

12               Plaintiffs, and                     SECOND JOINT STIPULATION TO
                                                     EXTEND BRIEFING TO DEFENDANTS’
13   STATE OF WASHINGTON,                            MOTION FOR EXTENSION OF TIME
14                                                   TO RESPOND (DKT. NO. 488)
                 Plaintiff-Intervenor,
15                                                   NOTE ON MOTION CALENDAR:
          v.
                                                     May 13, 2020
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18               Defendants.
19

20

21

22

23

24

25

26

27

28
     SECOND JOINT STIP TO EXTEND BRIEFING                              2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                 Seattle, Washington 98121
                                                  NEWMAN DU WORS LLP
     OF TIME TO RESPOND (DKT. NO. 488)                                         (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
                Case 2:17-cv-01297-MJP Document 512 Filed 05/14/20 Page 2 of 6



 1           Plaintiffs Ryan Karnoski, Staff Sergeant Cathrine Schmid, D.L., Chief Warrant Officer
 2   Lindsey Muller, Petty Officer First Class Terece Lewis, Petty Officer Second Class Phillip
 3   Stephens, Petty Officer Second Class Megan Winters, Jane Doe, Human Rights Campaign,
 4   Gender Justice League, and American Military Partners Association n/k/a Modern Military
 5   Association of America (collectively “Plaintiffs”), Plaintiff-Intervenor State of Washington, and
 6   Defendants Donald J. Trump, Mark Esper, and the United States Department of Defense
 7   (collectively “Defendants,” and together with Plaintiffs and Plaintiff-Intervenor, “Parties”)
 8   hereby stipulate as follows:
 9           WHEREAS, on April 27, 2020 the Government filed Defendants’ Motion for Extension of
10   Time to Respond to the Court’s Order on LCR 37 Joint Submission Regarding Plaintiffs’ RFP
11   No. 44 (the “Motion”). (Dkt. No. 488.)
12           WHEREAS, on May 5, 2020 the Parties filed a Joint Stipulation to Extend Briefing to
13   Defendants’ Motion for Extension of Time to Respond (Dkt. No. 488) and the Court granted the
14   Parties request on May 6, 2020. (Dkt. Nos. 498, 499.)
15           WHEREAS, currently Plaintiffs and Plaintiff-Intervenor’s responses are due today
16   Wednesday, May 6, 2020, and Defendants reply is due on or before May 19, 2020. (Dkt. No.
17   499.)
18           WHEREAS, the Parties have been working towards reaching an agreement regarding the
19   Government’s response to Plaintiffs’ Request for Production Number 44, the Parties request
20   additional time to finalize the details of the agreement.
21           NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
22   stipulate and agree as follows:
23           Any response by Plaintiff and Plaintiff-Intervenor’s to the Motion are due on or before
24   May 20, 2020. Any reply by Defendants will be due on or before May 26, 2020.
25           SO STIPULATED.
26

27

28
     SECOND JOINT STIP TO EXTEND BRIEFING                                    2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                       Seattle, Washington 98121
                                                      Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 1                                           (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 512 Filed 05/14/20 Page 3 of 6



 1   Respectfully submitted, May 14, 2020.
 2
      NEWMAN DU WORS LLP                                UNITED STATES
 3                                                      DEPARTMENT OF JUSTICE
 4
      s/Rachel Horvitz                                  s/Matthew Skurnik
 5
      Derek A. Newman, WSBA No. 26967                   JOSEPH H. HUNT
 6    dn@newmanlaw.com                                  Assistant Attorney General
                                                        Civil Division
      Jason B. Sykes, WSBA No. 44369
 7    jason@newmanlaw.com                               ALEXANDER K. HAAS
 8    Rachel Horvitz, WSBA No. 52987                    Branch Director
      rachel@newmanlaw.com
 9    2101 Fourth Ave., Ste. 1500                       ANTHONY J. COPPOLINO
      Seattle, WA 98121                                 Deputy Director
10    (206) 274-2800
                                                        ANDREW E. CARMICHAEL, VA Bar #
11                                                      76578
      LAMDBA LEGAL DEFENSE AND                          andrew.e.carmichael@usdoj.gov
12    EDUCATION FUND, INC.                              MATTHEW SKURNIK, NY Bar # 5553896
      Tara Borelli, WSBA No. 36759                      Matthew.Skurnik@usdoj.gov
13    tborelli@lambdalegal.org                          JAMES R. POWERS, TX Bar #24092989
      Camilla B. Taylor (admitted pro hac vice)         james.r.powers@usdoj.gov
14                                                      Trial Attorney
      Peter C. Renn (admitted pro hac vice)             United States Department of Justice
      Sasha Buchert (admitted pro hac vice)             Civil Division, Federal Programs Branch
15
      Kara Ingelhart (admitted pro hac vice)            1100 L Street NW, Suite 12108
16    Carl Charles (admitted pro hac vice)              Washington, DC 20530
      Paul D. Castillo (admitted pro hac vice)          (202) 514-3346
17
                                                        Counsel for Defendants
18    OUTSERVE-SLDN, INC. N/K/A
                                                        OFFICE OF THE WASHINGTON
      MODERN MILITARY ASSOCIATION
19                                                      STATE ATTORNEY GENERAL
      OF AMERICA
20    Peter Perkowski (admitted pro hac vice)
                                                        s/ Chalia I. Stallings-Ala’ilima
21                                                      Colleen M. Melody, WSBA No. 42275
      KIRKLAND & ELLIS LLP
                                                        colleenm1@atg.wa.gov
      James F. Hurst, P.C. (admitted pro hac vice)
22                                                      Chalia I. Stallings-Ala’ilima, WSBA No.
      Steve Patton (admitted pro hac vice)
                                                        40694
23    Jordan M. Heinz (admitted pro hac vice)
                                                        chalias@atg.wa.gov
      Vanessa Barsanti (admitted pro hac vice)
                                                        Assistant Attorneys General
24    Daniel I. Siegfried (admitted pro hac vice)
                                                        Civil Rights Unit
25                                                      Attorney General’s Office
      Counsel for Plaintiffs
                                                        800 5th Ave, Suite 2000
26                                                      Seattle, WA 98104
                                                        (206) 464-7744
27
                                                        Counsel for Plaintiff-Intervenor State of
28                                                      Washington
     SECOND JOINT STIP TO EXTEND BRIEFING                                  2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                     Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 2                                         (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 512 Filed 05/14/20 Page 4 of 6



 1                                                ORDER
 2         This matter comes before the Court on the Parties’ Second Joint Stipulation to Extend
 3   Briefing to Defendants’ Motion for Extension of Time to Respond to (Dkt. No. 488.) After
 4   considering the Parties’ Joint Stipulation, any response by Plaintiff and Plaintiff-Intervenor’s to
 5   the Motion will be due on or before due May 20, 2020. Any reply by Defendants will be due on
 6   or before May 26, 2020.
 7

 8         IT IS SO ORDERED.
 9

10         DATED this 14th day of May, 2020.
11

12

13

14
                                                      A
                                                      Marsha J. Pechman
15                                                    Senior United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
     SECOND JOINT STIP TO EXTEND BRIEFING                                    2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                       Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 3                                           (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 512 Filed 05/14/20 Page 5 of 6


     Presented By:
 1
      NEWMAN DU WORS LLP                                UNITED STATES
 2                                                      DEPARTMENT OF JUSTICE

 3    s/Rachel Horvitz                                  s/Matthew Skurnik
      Derek A. Newman, WSBA No. 26967                   JOSEPH H. HUNT
 4                                                      Assistant Attorney General
      dn@newmanlaw.com
                                                        Civil Division
 5    Jason B. Sykes, WSBA No. 44369
      jason@newmanlaw.com                               ALEXANDER K. HAAS
 6    Rachel Horvitz, WSBA No. 52987                    Branch Director
 7    rachel@newmanlaw.com
      2101 Fourth Ave., Ste. 1500                       ANTHONY J. COPPOLINO
      Seattle, WA 98121                                 Deputy Director
 8
      (206) 274-2800
                                                        ANDREW E. CARMICHAEL, VA Bar #
 9                                                      76578
      LAMDBA LEGAL DEFENSE AND                          andrew.e.carmichael@usdoj.gov
10    EDUCATION FUND, INC.                              MATTHEW SKURNIK, NY Bar # 5553896
      Tara Borelli, WSBA No. 36759                      Matthew.Skurnik@usdoj.gov
11                                                      JAMES R. POWERS, TX Bar #24092989
      tborelli@lambdalegal.org
      Camilla B. Taylor (admitted pro hac vice)         james.r.powers@usdoj.gov
12                                                      Trial Attorney
      Peter C. Renn (admitted pro hac vice)             United States Department of Justice
13    Sasha Buchert (admitted pro hac vice)             Civil Division, Federal Programs Branch
      Kara Ingelhart (admitted pro hac vice)            1100 L Street NW, Suite 12108
14    Carl Charles (admitted pro hac vice)              Washington, DC 20530
      Paul D. Castillo (admitted pro hac vice)          (202) 514-3346
15
                                                        Counsel for Defendants
16
      OUTSERVE-SLDN, INC. N/K/A                         OFFICE OF THE WASHINGTON
17    MODERN MILITARY ASSOCIATION                       STATE ATTORNEY GENERAL
      OF AMERICA
18
      Peter Perkowski (admitted pro hac vice)
19                                                      s/ Chalia I. Stallings-Ala’ilima
      KIRKLAND & ELLIS LLP                              Colleen M. Melody, WSBA No. 42275
20    James F. Hurst, P.C. (admitted pro hac vice)      colleenm1@atg.wa.gov
      Steve Patton (admitted pro hac vice)              Chalia I. Stallings-Ala’ilima, WSBA No.
21    Jordan M. Heinz (admitted pro hac vice)           40694
      Vanessa Barsanti (admitted pro hac vice)          chalias@atg.wa.gov
22
      Daniel I. Siegfried (admitted pro hac vice)       Assistant Attorneys General
23                                                      Civil Rights Unit
      Counsel for Plaintiffs                            Attorney General’s Office
24                                                      800 5th Ave, Suite 2000
                                                        Seattle, WA 98104
25
                                                        (206) 464-7744
26
                                                        Counsel for Plaintiff-Intervenor State of
27                                                      Washington
28
     SECOND JOINT STIP TO EXTEND BRIEFING                                  2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                     Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 4                                         (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 512 Filed 05/14/20 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the United States of
 3   America and the laws of the State of Washington that all participants in the case are registered
 4   CM/ECF users and that service of the foregoing documents will be accomplished by the
 5   CM/ECF system on May 14, 2020.
 6

 7                                                s/ Rachel Horvitz
                                                  Rachel Horvitz, WSBA No. 52987
 8
                                                  rachel@newmanlaw.com
 9                                                2101 Fourth Ave., Ste. 1500
                                                  Seattle, WA 98121
10                                                (206) 274-2800
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SECOND JOINT STIP TO EXTEND BRIEFING                                   2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                      Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 5                                          (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
